Citation Nr: 0607057	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, rated as 20 percent disabling 
effective March 31, 2005 and as 10 percent disabling prior 
thereto.

2.  Entitlement to an increased rating for peripheral nerve 
injury of the right foot, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, rated as 20 percent disabling 
effective March 31, 2005 and as 10 percent disabling prior 
thereto.

4.  Entitlement to an increased rating for peripheral nerve 
injury of the left foot, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
wherein ratings assigned for lower extremity disabilities 
were confirmed and continued.  This appeal ensued.

The matter was remanded by the Board in December 2003 for 
further development.  By a July 2005 rating decision, the 
ratings for the veteran's residuals of frostbite of the right 
foot and residuals of frostbite of the left foot were each 
increased from 10 percent disabling to 20 percent disabling, 
effective March 31, 2005.  

Finally, the Board notes that, in a statement received August 
1999, the veteran indicated an intent to claim service 
connection for a nervous disorder secondary to his service-
connected disabilities.  In this regard, the Board notes that 
service connection for depression, claimed as a mental 
condition, was denied by a February 1998 rating decision.  By 
the same correspondence, the veteran filed a claim for 
service connection for varicose veins as secondary to his 
service-connected disabilities.  As neither of these claims 
is in proper appellate status, they are referred to the RO 
for appropriate action.     


FINDINGS OF FACT

1.  For the period prior to March 31, 2005, the veteran's 
residuals of frostbite, left and right feet, were manifested 
by pain and numbness; there was no evidence of tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.

2.  For the period beginning March 31, 2005, the veteran's 
residuals of frostbite, left and right feet, were manifested 
by pain and numbness and locally impaired sensation; there 
was no evidence of tissue loss, nail abnormalities, color 
changes, hyperhidrosis, or X-ray abnormalities.

3.  The veteran's peripheral nerve injury of the right foot 
is manifested by no more than mild incomplete paralysis.

4.  The veteran's peripheral nerve injury of the left foot is 
manifested by no more than mild incomplete paralysis.
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's residuals of frostbite, right foot, prior to March 
31, 2005, and in excess of 20 percent beginning March 31, 
2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104 Diagnostic Code (DC) 7122 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's residuals of frostbite, left foot, prior to March 
31, 2005, and in excess of 20 percent beginning March 31, 
2005, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104 Diagnostic Code (DC) 7122 (2005).

3.  The criteria for a rating in excess of 10 percent for 
peripheral nerve injury of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8524 (2005).

4.  The criteria for a rating in excess of 10 percent for 
peripheral nerve injury of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8524 (2005).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions, including testimony provided at an 
August 2002 Board hearing; VA treatment records and 
examination reports, to include QTC examination reports; and, 
an October 2004 record from Greenbriar Foot & Ankle Center.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

					I.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The relevant evidence includes a November 1997 VA progress 
note in which it is reported that the veteran had painful and 
numb feet.  An October 1998 VA progress note stated that the 
veteran was still complaining of numbness and burning in both 
feet.  

An April 1999 VA (QTC) examination report noted that the 
veteran complained of constant aching and fatigue of his 
lower legs and feet.  The veteran also reported swelling of 
his legs and feet.  Additionally, he reported pain, numbness, 
and tingling of the feet, and that he had constant pain in 
the calf muscles.  It was stated that the veteran was not 
employed at the time of the examination.  Upon physical 
examination, there was mild swelling of both feet and also 
erythema of the soles of both feet, but no ulcers.  There was 
no evidence of eczema or of stasis pigmentation.  Neurologic 
examination of the soles revealed increased sensitivity to 
pain, but there were also areas of reduced sensitivity to 
pinprick including the dorsal aspects of both feet, with that 
area measuring 5cm on both sides.  The peripheral pulses were 
+1 in the popliteal, femoral, anterior tibial, and dorsalis 
pedis on both sides.  It was stated that the remainder of the 
neurologic examination of the lower extremities showed normal 
motor function.  Deep tendon reflexes were within normal 
limits and the muscle power was within normal limits.  A 
Doppler study of the venous channel of the lower extremities 
showed postural acute chronic intraluminal thrombus.  It was 
stated that the radiologist's opinion was that this was a 
chronic non-occluding thrombus.  It was further stated that 
the study could not rule out deep venous thrombosis of the 
calf vessels.  The diagnoses were vein condition with a 
residue of postural chronic intraluminal thrombus and 
established diagnosis of frostbite to the feet with evidence 
of peripheral nerve damage with residue of increased 
sensitivity to pain in the soles of the feet, as well as 
numbness on the dorsum of the feet.  The examiner stated that 
this made it difficult for the veteran to stand or walk for 
any distance because of the pain in his feet.  The examiner 
also stated that the veteran had neuritis of the peripheral 
nerves in both feet.  

A February 2002 report of right and left foot X-rays listed 
an impression of no acute process identified.  

A February 2002 VA (QTC) examination report noted that the 
veteran reported having worked as a "painter and sheetrock 
pro for over 30 years."  He last worked in September 1996.  
The examiner stated that the veteran was retired, but stated 
that he was not doing anything because of the problems with 
his feet.  It was stated that he had no amputation or loss of 
any tissues.  The veteran reported profuse swelling at times, 
but normal sensations.  He stated that he has burning and 
pain in both feet.  Upon physical examination, there was no 
painful motion, edema, instability, weakness, or tenderness 
of the feet.  He did have some vascular changes on his feet, 
as was evidenced by some black spots on the feet.  His gait 
was good, but he had limited function of standing and walking 
because of the bilateral foot pain.  He had full range of 
motion of the ankles (20 degrees of dorsiflexion and 45 
degrees of plantar flexion) and there were no scars seen.  
Color was normal and there was no edema.  Temperature was 
normal and there was no atrophy.  Also, the texture of the 
skin was normal and there was no ulceration.  There was 
evidence of fungus, but he had normal hair growth, no missing 
nails, no deformity or atrophy, and no loss of digits or 
tissue.  Neurological examination was stated to have been 
essentially normal.  Reflexes were normal and he had normal 
peripheral pulsation of the brachial, radial, femoral, 
popliteal, anterior tibial, and dorsalis pedis.  There was no 
evidence of vascular insufficiency.  Motor function was 
within normal limits and there was no muscle atrophy.  He had 
diminished sensations in the lower extremities.  It was 
stated that X-rays of the ankles revealed no active bony 
abnormality and that X-rays of the feet revealed no active 
process.  The diagnoses were no change to the mild peripheral 
nerve injuries of the left and right foot and no change to 
the residuals of frozen right foot and left foot.  The 
examiner stated that the only thing that was discovered was 
extensive fungal growth on the veteran's feet.  The examiner 
did state, though, that as a result of the cold injury the 
veteran had significant peripheral neuropathy and, again, a 
fungal infection.  

A March 2005 VA report of bilateral foot X-rays stated that 
views of the feet appeared to be within normal limits for the 
veteran's age.  

A March 31, 2005 VA examination report noted that the claims 
folder had been reviewed in conjunction with the examination.  
The veteran reported pain from the mid-leg, above the ankle, 
down to the feet.  He also reported associated numbness, 
tingling, pins and needles sensations, tightness of his feet, 
a pink/red shiny color to his feet, sensitivity to cold, 
thickening of the skin of his feet, and dry skin.  Upon 
physical examination, skin color of the feet was normal and 
there was no edema.  The temperature of the skin was warm, 
there was no atrophy, and his feet were dry.  There were no 
ulcers present and no hair growth.  There was no evidence of 
fungus or other infections and there was no tissue loss.  The 
examiner stated that there was a hyperpigmented scar on the 
sole of the left foot near the arch that was nontender.  It 
was estimated to be 3cm long by 0.3cm wide and was stated to 
be secondary to a childhood injury.  No toenails were 
missing, there was no evidence of a fungus infection, and 
there were no deformed or atrophic nails.  Upon neurological 
examination, temperature was intact bilaterally, but there 
was a decreased light touch and pinprick bilaterally in the 
lower feet.  Patellar reflexes were 1+ bilaterally, Achilles 
was 0 bilaterally, and plantar reflexes were equivocal 
bilaterally.  Strength was 5/5 bilaterally.  Dorsalis pedis 
and posterior tibial pulses were 2+ bilaterally.  On the 
right foot, dorsiflexion was 18 degrees and plantar flexion 
was 12 degrees.  On the left foot, dorsiflexion was 16 
degrees and plantar flexion was 28 degrees.  There was no 
painful motion and there was adequate flexion and separation 
of the toes bilaterally.  The examiner, however, stated that 
there was a less than adequate effort on the veteran's part.  
The diagnoses were cold injury residuals, right foot, with 
pain, numbness, cold sensitivity, and locally impaired 
sensation to light touch and pinprick; cold injury residuals, 
left foot, with pain, numbness, cold sensitivity, and locally 
impaired sensation to light touch and pinprick; peripheral 
nerve injury, residual of cold injury, right foot, with 
numbness, impaired sensation to light touch and pinprick, 
absent ankle reflex, decreased range of motion without pain, 
and with less than adequate effort on the veteran's part; 
and, peripheral nerve injury, residual of cold injury, left 
foot, with numbness, impaired sensation to light touch and 
pinprick, absent ankle reflex, decreased range of motion 
without pain, and with less than adequate effort on the 
veteran's part.                 

					A.  Frostbite

The veteran's service-connected disabilities of residuals of 
frostbite of the left foot and residuals of frostbite of the 
right foot are each currently rated as 20 percent disabling 
effective March 31, 2005.  For the period prior to March 31, 
2005, the disabilities are each rated as 10 percent disabling 
(effective January 12, 1998).    

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122, cold 
injury residuals, a 20 percent rating is warranted for 
residuals of cold injury when there is arthralgia, or other 
pain, numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  38 C.F.R. § 4.104, DC 
7122 (2005).  A higher rating, of 30 percent, is not 
warranted unless there is arthralgia, or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for ratings in excess of 10 percent prior to March 31, 2005 
and ratings in excess of 20 percent from March 31, 2005, for 
residuals of frostbite of the left foot and of the right 
foot.  The objective evidence of record fails to show tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities in either 
foot prior to March 31, 2005.  Accordingly, a rating in 
excess of 10 percent for either foot prior to March 31, 2005 
is not warranted.  Furthermore, although the March 31, 2005 
VA examination report stated that there was impaired 
sensation to light touch and pinprick with both feet, there 
was no evidence of tissue loss, nail abnormalities, color 
changes, hyperhidrosis, or X-ray abnormalities.  Accordingly, 
a rating in excess of 20 percent is not warranted for either 
foot for the period beginning March 31, 2005.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

				B.  Peripheral Nerve Injuries

The veteran's service-connected peripheral nerve injury of 
the right foot and peripheral nerve injury of the left foot 
are each currently rated as 10 percent disabling under DC 
8524.  

DC 8524 provides for the evaluation of injury to the tibial 
nerve.  A 10 percent rating is provided for mild incomplete 
paralysis of the internal popliteal nerve (tibial).  A 20 
percent rating is provided for moderate incomplete paralysis, 
and a 30 percent rating is provided for severe incomplete 
paralysis.  A maximum 40 percent evaluation is warranted for 
complete paralysis of the internal popliteal (tibial) nerve, 
with plantar flexion lost, frank adduction of foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost. 38 C.F.R. § 
4.124a, DC 8524.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for peripheral nerve injuries of the 
right and left foot.  The objective evidence of record shows 
no more than mild incomplete paralysis of either the right or 
left internal popliteal nerve (tibial).  The Board 
acknowledges that the March 2005 VA examination report 
reflects that there was decreased dorsiflexion and plantar 
flexion of both feet.  However, there was no painful motion 
and there was adequate flexion and separation of the toes 
bilaterally.  Moreover, the examiner stated that there was a 
less than adequate effort on the veteran's part.  In fact, 
the diagnosis for both the right and left foot was peripheral 
nerve injury, residual of cold injury, with numbness, 
impaired sensation to light touch and pinprick, absent ankle 
reflex, decreased range of motion without pain, "and with 
less than adequate effort on the veteran's part."  Given the 
foregoing, the Board concludes that the recorded ranges of 
motion in the March 2005 VA examination report are 
unreliable.  In this regard, the Board stresses that the 
February 2002 VA (QTC) examination report listed dorsiflexion 
of the ankles as 20 degrees and plantar flexion as 45 
degrees, in other words, the veteran had full range of 
motion.  Not having the same taint of unreliability as the 
March 2005 VA examination report, the Board concludes that 
the findings in the February 2002 examination report are of a 
greater probative value in determining the range of motion of 
the veteran's feet.  As such, the Board finds that ratings in 
excess of 10 percent for the service-connected peripheral 
nerve injuries of the right and left foot are not warranted.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, January 2004 and September 2004 
letters informed the appellant that, in order to establish 
entitlement to an increased rating for a service-connected 
disability, the evidence needed to show that the service-
connected disability had gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the January 2004 and September 2004 letters informed 
the veteran that VA's duty to assist included developing for 
all relevant records from any federal agency (to include 
military records, VA medical records, or Social Security 
Administration records), and making reasonable efforts to get 
relevant records not held by a federal agency (to include 
from state or local governments, private doctors and 
hospitals, or current or former employers).  The letters also 
informed the veteran that VA would provide a medical 
examination or obtain a medical opinion if it was determined 
that such was necessary to decide his claim.    
     
In addition, the July 2005 supplemental statement of the case 
(SSOC) reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the September 2004 VCAA notice letter sent to the 
veteran specifically requested that the veteran inform VA of 
any evidence or information that he thought would support his 
appeal.  The letter further stated that if such evidence was 
in his possession, he was to send it to VA.  Additionally, 
the January 2004 VCAA notice letter requested that the 
veteran send to VA any treatment records pertinent to his 
claimed conditions.  Moreover, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  For instance, the 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notice letters, combined with the SSOC, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for residuals of frostbite of the right 
foot is denied.

An increased rating for peripheral nerve injury of the right 
foot is denied.

An increased rating for residuals of frostbite of the left 
foot is denied.

An increased rating for peripheral nerve injury of the left 
foot is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


